    UNITED STATES DISTRICT COURT
    NORTHERN DISTRICT OF NEW YORK


    JILL D.,

                                     Plaintiff,                                       No. 5:17-CV-1308
                                                                                      (CFH)
                     v.

    NANCY A. BERRYHILL,
    Acting Commissioner of Social Security,

                                     Defendant.


    APPEARANCES:                                              OF COUNSEL:

    Olinsky Law Group                                         HOWARD D. OLINSKY, ESQ.
    300 South State Street, Suite 420
    Syracuse, New York 13202
    Attorney for plaintiff

    Social Security Administration                            PETER W. JEWETT, ESQ.
    Office of Regional General Counsel                        Special Assistant U.S. Attorney
    Region II
    26 Federal Plaza – Room 3904
    New York, New York 10278
    Attorney for the Commissioner

    CHRISTIAN F. HUMMEL
    U.S. MAGISTRATE JUDGE

                                MEMORANDUM-DECISION AND ORDER

             Plaintiff Jill D. brings this action pursuant to 42 U.S.C. § 405(g) seeking review of

    a decision by the Commissioner of Social Security (“Commissioner”) denying her

    application for disability insurance benefits and supplemental security income (“SSI”)

    payments. Dkt. No. 1 (“Compl.”).1 Plaintiff moves for a finding of disability or remand

        1
          Parties consented to direct review of this matter by a Magistrate Judge pursuant to 28 U.S.C. §
636(c), FED. R. CIV. P. 73, N.D.N.Y. Local Rule 72.2(b), and General Order 18. Dkt. No. 5.
     for a further hearing, and the Commissioner moves for judgment on the pleadings. Dkt.

     Nos. 9, 10. For the following reasons, plaintiff’s motion denied, and the

     Commissioner’s motion is granted.



                                           I. Relevant Background

                                            A. Factual Background

             At the time of the hearing, plaintiff was a thirty-three year old female who lived at

     home with her four children. T. 32, 45.2 Plaintiff previously worked as a cashier at a

     meat market, as an aide at Arise Child and Family Services, and at a residential home.

     Id. at 34, 36, 38.



                                         B. Procedural Background

             On September 9, 2014, plaintiff protectively filed an Title II application for a

     period of disability and disability insurance benefits. T. 178-84. That same day, plaintiff

     also protectively filed a Title XVI application for SSI. Id. at 185-91. Plaintiff’s

     applications were initially denied on October 24, 2014. Id. at 98. Plaintif f requested a

     hearing, and a video hearing was held on July 28, 2016 before Administrative Law

     Judge (“ALJ”) Julia D. Gibbs. Id. at 31-61, 106-07. ALJ Gibbs determ ined that plaintiff

     “ha[d] not been under a disability within the meaning of the Social Security Act from

     May 1, 2011, through the date of this decision.” Id. at 10. The Appeals Council denied


        2
         “T.” followed by a number refers to the pages of the administrative transcript filed by the
Commissioner. Dkt. No. 8. Citations refer to the pagination in the bottom right-hand corner of the
administrative transcript, not the pagination generated by CM/ECF.

                                                          2
plaintiff’s request for review, making the ALJ’s findings the final determination of the

Commissioner. Id. at 1-5. Plaintiff commenced this action on November 30, 2017.

See Compl.



                                     C. ALJ Decision

       Applying the five-step disability analysis, the ALJ determined that plaintiff had not

engaged in substantial gainful activity since May 1, 2011, the alleged onset dated. T.

12. The ALJ found at step two that plaintiff had the severe impairments of left knee

pain status post-surgery; bilateral ankle disorder; and rheumatoid arthritis. Id. At step

three, the ALJ determined that plaintiff did not have an impairment or combination of

impairments that met or medically equaled the severity of one of the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1. Id. at 14. Before reaching step four, the

ALJ concluded that plaintiff retained the residual functional capacity (“RFC”) to

              perform sedentary work as defined in 20 CFR 404.1567(a) and
              416.967(a) except the claimant is limited to lifting no more than
              10 pounds. The claimant must avoid climbing and no more
              than occasional balancing, stooping, kneeling, crouching, and
              crawling. The claimant needs a position that can be done
              sitting or standing and that allows alternating between the two
              positions without leaving the worksite or stopping work activity.
              The claimant is also precluded from assembly line type work.

Id. At step four, the ALJ found that plaintiff was unable to perform any past relevant

work. Id. at 19. At step five, the ALJ determined that, after consulting with a vocational

expert, and considering plaintiff’s age, education, work experience, and RFC, there

were jobs that existed in significant numbers in the national economy that plaintiff could



                                             3
perform. Id. Thus, the ALJ determined that plaintiff “ha[d] not been under a disability,

as defined in the Social Security Act, from May 1, 2011, through the date of this

decision.” Id. at 20.



                                   II. Legal Standard

                                 A. Standard of Review

       In reviewing a final decision of the Commissioner, a district court may not

determine de novo whether an individual is disabled. See 42 U.S.C. §§ 405(g),

1388(c)(3); Wagner v. Sec’y of Health & Human Servs., 906 F.2d 856, 860 (2d Cir.

1990). Rather, the Commissioner’s determination will only be reversed if the correct

legal standards were not applied, or it was not supported by substantial evidence. See

Johnson v. Bowen, 817 F.2d 983, 986 (2d Cir. 1987); Berry v. Schweiker, 675 F.2d 464,

467 (2d Cir. 1982). Substantial evidence is “more than a mere scintilla,” meaning that

in the record one can find “such relevant evidence as a reasonable mind might accept

as adequate to support a conclusion.” Halloran v. Barnhart, 362 F.3d 28, 31 (2d Cir.

2004) (citing Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal citations

omitted)). The substantial evidence standard is “a very deferential standard of review . .

. . [This] means once an ALJ finds facts, we can reject [them] only if a reasonable

factfinder would have to conclude otherwise.” Brault v. Soc. Sec. Admin., Comm’r, 683

F.3d 443, 448 (2d Cir. 2012) (internal quotations marks omitted). Where there is

reasonable doubt as to whether the Commissioner applied the proper legal standards,

the decision should not be affirmed even though the ultimate conclusion is arguably


                                            4
supported by substantial evidence. See Martone v. Apfel, 70 F. Supp. 2d 145, 148

(N.D.N.Y. 1999) (citing Johnson, 817 F.2d at 986). However, if the correct legal

standards were applied and the ALJ’s finding is supported by substantial evidence,

such finding must be sustained “even where substantial evidence may support the

plaintiff’s position and despite that the court’s independent analy sis of the evidence may

differ from the [Commissioner’s].” Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y.

1992) (citation omitted).



                              B. Determination of Disability

       “Every individual who is under a disability shall be entitled to a disability . . .

benefit . . . .” 42 U.S.C. § 423(a)(1). Disability is defined as the “inability to engage in

any substantial gainful activity by reason of any medically determinable physical or

mental impairment . . . which has lasted or can be expected to last for a continuous

period of not less than 12 months.” Id. § 423(d)(1)(A). A medically-determinable

impairment is an affliction that is so severe that it renders an individual unable to

continue with his or her previous work or any other employment that may be available

to him or her based on his or her age, education, and work experience. Id. §

423(d)(2)(A). Such an impairment must be supported by “medically acceptable clinical

and laboratory diagnostic techniques.” Id. § 423(d)(3). Additionally, the severity of the

impairments is “based [upon] objective medical facts, diagnoses or medical opinions

inferable from the facts, subjective complaints of pain or disability, and educational

background, age, and work experience.” Ventura v. Barnhart, No. 04-CV-9018 (NRB),


                                               5
2006 WL 399458, at *3 (S.D.N.Y. Feb. 21, 2006) (citing Mongeur v. Heckler, 722 F.2d

1033, 1037 (2d Cir. 1983)).

       The Second Circuit employs a five-step analysis, based on 20 C.F.R. §

404.1520, to determine whether an individual is entitled to disability benefits:

              First, the [Commissioner] considers whether the claimant is
              currently engaged in substantial gainful activity.

              If he [or she] is not, the [Commissioner] next considers
              whether the claimant has a “severe impairment” which
              significantly limits his [or her] physical or mental ability to do
              basic work activities.

              If the claimant suffers such an impairment, the third inquiry is
              whether, based solely on medical evidence, the claimant has
              an impairment which is listed in Appendix 1 of the regulations.
              If the claimant has such an impairment, the [Commissioner]
              will consider him [or her] disabled without considering
              vocational factors such as age, education, and work
              experience; the [Commissioner] presumes that a claimant who
              is afflicted with a “listed” impairment is unable to perform
              substantial gainful activity.

              Assuming the claimant does not have a listed impairment, the
              fourth inquiry is whether, despite the claimant’s severe
              impairment, he [or she] has the residual functional capacity to
              perform his [or her] past work.

              Finally, if the claimant is unable to perform his [or her] past
              work, the [Commissioner] then determines whether there is
              other work which the claimant could perform.

Berry, 675 F.2d at 467 (spacing added). The plaintiff bears the initial burden of proof to

establish each of the first four steps. See DeChirico v. Callahan, 134 F.3d 1177, 1179-

80 (2d Cir. 1998) (citing Berry, 675 F.2d at 467). If the inquiry progresses to the fifth

step, the burden shifts to the Commissioner to prove that the plaintiff is still able to

engage in gainful employment somewhere. Id. at 1180 (citing Berry, 675 F.2d at 467).

                                              6
                             III. The Parties’ Arguments

       Plaintiff argues that the ALJ’s weighing of opinion evidence is not supported by

substantial evidence. Dkt. No. 9 at 10-16. Conversely, the Commissioner argues that

the ALJ correctly weighed the medical evidence, and that the ALJ’s decision should be

affirmed. Dkt. No. 10 at 5-12.



                                       IV. Analysis

           A. The ALJ’s Analysis of Opinion Evidence and Plaintiff’s RFC

       When evaluating a claim seeking disability benefits, factors to be considered by

the ALJ include objective medical facts, clinical findings, the treating physician's

diagnoses, subjective evidence of disability, and pain related by the claimant. See

Harris v. R.R. Ret. Bd., 948 F.2d 123, 126 (2d Cir.1991). Generally , more weight is

given to a treating source. Under the regulations, a treating source's opinion is entitled

to controlling weight if well-supported by medically acceptable clinical and laboratory

diagnostic techniques and is consistent with other substantial evidence in the record.

20 C.F.R. § 404.1527(d)(2) (2005); Shaw v. Chater, 221 F.3d 126, 134 (2d Cir. 2000).

“This rule applies equally to retrospective opinions given by treating physicians.”

Campbell v. Astrue, 596 F. Supp. 2d 445, 452 (D.Conn. 2009) (citations om itted).

Before a treating physician's opinion can be discounted, the ALJ must provide “good

reasons.” Schaal v. Apfel, 134 F.3d 496, 505 (2d Cir. 1998).

       The ALJ is required to assess the following factors in determining how much


                                             7
weight to accord the physician's opinion: “(i) the frequency of examination and the

length, nature, and extent of the treatment relationship; (ii) the evidence in support of

the opinion; (iii) the opinion's consistency with the record as a whole; (iv) whether the

opinion is from a specialist; and (v) other relevant factors.” Schaal, 134 F.3d at 503. If

other evidence in the record conflicts with the opinion of the treating physician, this

opinion will not be deemed controlling or conclusive, and the less consistent the opinion

is, the less weight it will be given. See Snell v. Apfel, 177 F.3d 128, 134 (2d Cir. 1999)

(citation omitted). Ultimately, the final determination of disability and a claimant's

inability to work rests with the Commissioner. See id. at 133-34; 20 C.F.R. §

404.1527(e) (2005).

       RFC describes what a claimant is capable of doing despite his or her

impairments, considering all relevant evidence, which consists of physical limitations,

symptoms, and other limitations beyond the symptoms. See Martone, 70 F. Supp. 2d

at 150; 20 C.F.R. §§ 404.1545, 416.945. “In assessing RFC, the ALJ’s findings must

specify the functions plaintiff is capable of performing; conclusory statements regarding

plaintiff’s capabilities are not sufficient.” Martone, 70 F. Supp. 2d at 150. T he ALJ then

uses the RFC to determine whether the claimant can perform his or her past relevant

work. See New York v. Sullivan, 906 F.2d 910, 913 (2d Cir. 1990); 20 C.F.R. §§

404.1545, 416.960. If it is determined that a claimant cannot perform past relevant

work, “the burden shifts to the Commissioner to determine whether there is other work

which the claimant could perform.” Tejada v. Apfel, 167 F.3d 770, 774 (2d Cir. 1999).

       When assessing a claimant's RFC, an ALJ is entitled to rely on opinions from


                                              8
both examining and non-examining State agency medical consultants because these

consultants are qualified experts in the field of social security disability. See also Frey

ex rel. A.O. v. Astrue, 485 F. App'x 484, 487 (2d Cir. 2012) (summary order) ("The

report of a State agency medical consultant constitutes expert opinion evidence which

can be given weight if supported by medical evidence in the record."); Little v. Colvin,

No. 14-CV-0063, 2015 WL 1399586, at *9 (N.D.N.Y. Mar. 26, 2015) ("State agency

physicians are qualified as experts in the evaluation of medical issues in disability

claims. As such, their opinions may constitute substantial evidence if they are

consistent with the record as a whole.") (internal quotation marks omitted). “An ALJ

should consider ‘all medical opinions received regarding the claimant.’” Reider v.

Colvin, No. 15-CV-6517, 2016 WL 5334436, at *5 (W.D.N.Y. Sept. 23, 2016) (quoting

Spielberg v. Barnhart, 367 F. Supp. 2d 276, 281 (E.D.N.Y. 2005)); see also SSR 96-8p,

1996 WL 374184, at *7 (July 2, 1996). The factors for considering opinions from

non-treating medical sources are the same as those for assessing treating sources,

with the consideration of whether the source examined the claimant or not replacing the

consideration of the treatment relationship between the source and the claimant. 20

C.F.R. §§ 404.1527(c)(1)-(6).

       The ALJ found that plaintiff could

              perform sedentary work as defined in 20 CFR 404.1567(a) and
              416.967(a) except the claimant is limited to lifting no more than
              10 pounds. The claimant must avoid climbing and no more
              than occasional balancing, stooping, kneeling, crouching, and
              crawling. The claimant needs a position that can be done
              sitting or standing and that allows alternating between the two
              positions without leaving the worksite or stopping work activity.
              The claimant is also precluded from assembly line type work.

                                             9
T. 14. The regulations define sedentary work as work that

              involves lifting no more than 10 pounds at a time and
              occasionally lifting or carrying articles like docket files, ledgers,
              and small tools. Although a sedentary job is defined as one
              which involves sitting, a certain amount of walking and
              standing is often necessary in carrying out job duties. Jobs are
              sedentary if walking and standing are required occasionally
              and other sedentary criteria are met.

20 C.F.R. § 416.967(a).



                              1. Relevant Medical Evidence

       Plaintiff underwent a consultative internal medicine examination with Dr. Kalyani

Ganesh on October 7, 2014. Dr. Ganesh noted that plaintif f appeared to be in no acute

distress, and had a mild limp favoring the left. T. 463. She could not walk on her heels

and toes or squat. Id. Plaintiff’s stance was normal, but Dr. Ganesh noted a prominent

left lateral malleolus. Id. Plaintiff did not use assistive devices, and did not need help

changing for the examination or getting on and off the examination table. Id. Plaintiff

was able to rise from her chair without difficulty. Id.

       Dr. Ganesh assessed that plaintiff’s cervical spine and lumbar spine showed full

flexion, extension, lateral flexion bilaterally, and full rotary movement bilaterally. T. 464.

She had full range of motion in her shoulders, elbows, forearms, and wrists bilaterally.

Id. Her hip flexion was ninety degrees, right backward extension full and left twenty

degrees, interior, exterior, and abduction full. Id. Plaintiff had full range of motion in her

right knee, and her left knee had ninety degrees flexion. Id. Dr. Ganesh noted that



                                               10
plaintiff’s upper extremity was 5/5. right lower extremity 5/5, and left lower extremity 4/5.

Id. Dr. Ganesh diagnosed plaintiff with status post left knee surgery for ACL and torn

meniscus and a history of club feet. Id. Dr. Ganesh opined “[n]o limitations with sitting,

standing and the use of upper extremities. Mild limitations with walking and climbing.”

Id. at 465. Plaintiff’s prognosis “[a]t this time appear[ed] to be stable.” Id. at 464.

       In December 2014, plaintiff’s primary care provider Dr. Margaret A. Sennett

completed a medical source statement regarding her treatment of plaintiff. Dr. Sennett

indicated that she had been treating plaintiff every two to six months since 2009. T.

473. She diagnosed plaintiff with arthropathy of the knee and rheumatoid arthritis. Id.

She opined that plaintiff could sit for thirty minutes at one time before needing to stand

up, and stand for fifteen minutes at one time before needing to sit up. Id. Dr. Sennett

indicated that plaintiff could sit for about four hours total in an eight-hour workday, and

stand/walk for about two hours total. Id. at 474. She indicated that plaintif f could rarely

lift less than ten pounds, and never lift ten pounds or more. Id. Plaintiff could rarely

twist, stoop/bend, or climb stairs, and never crouch/squat or climb ladders. Id. Dr.

Sennett also opined that plaintiff could occasionally grasp and turn twist objects with her

hands and perform fine manipulations with her fingers; and rarely reach with her arms.

Id. at 474. Dr. Sennett opined that plaintif f needed to take unscheduled breaks every

fifteen to thirty minutes, lasting fifteen to twenty minutes during the eight-hour workday.

Id. at 475. Plaintiff would be off task more than twenty percent of the workday, and

would likely miss about four days of work per month. Id.

       In July 2016, plaintiff’s rheumatologist Dr. Jianghong Yu completed a medical


                                             11
source statement. Dr. Yu indicated that she had treated plaintif f every six months since

October 2014. T. 596. Dr. Yu diagnosed plaintiff with early rheumatoid arthritis. Id.

She indicated that plaintiff had bilateral pain in her hands/fingers and knees/ankles/feet.

Id. Dr. Yu described plaintiff’s pain as a mild to moderate intermittent ache. Id. at 597.

Dr. Yu noted that precipitating factors included changing weather, fatigue,

movement/overuse, and cold. Id. Dr. Yu did not assess any other functional

limitations.



                                   2. Court’s Analysis

       Plaintiff contends that the ALJ did not give good reasons for granting “little

weight” to Dr. Sennett’s opinion, and erred by granting more weight to the opinion of the

consultative examiner, Dr. Ganesh. See Dkt. No. 9 at 12-16. The Court disagrees.

The ALJ adequately summarized the evidence of record, including the various opinions

and treatment notes. T. 14-19. The ALJ did not discount plaintiff’s “alleged difficulties

standing/walking” as she expressly noted that she recognized plaintiff’s knee and ankle

problems, and noted that plaintiff underwent left ACL reconstruction with a hamstring

autograft in October 2011, as well as a left knee arthroscopy and ACL revision in

September 2012. T. 15. The ALJ also recognized plaintiff’s rheumatoid arthritis

diagnosis. Id. However, the ALJ noted that “[t]he medical evidence of record supports

a finding for some limitations in the ability to stand/walk for extended periods but the

objective physical evidence in this case does not support greater limitations than

addressed in the residual functional capacity assessed above.” Id.


                                            12
       Although an “‘ALJ cannot arbitrarily substitute his own judgment for competent

medical opinion’ he [or she] remains ‘free to choose between properly submitted

medical opinions’ and to rely on those opinions in reaching his disability determination.”

Kessler v. Colvin, 48 F. Supp. 3d 578, 597 (S.D.N.Y. 2014) (internal citation omitted).

Although a treating physician's opinion is not binding on the Commissioner, the opinion

must be given controlling weight when it is well supported by medical findings and not

inconsistent with other substantial evidence in the record. See Veino v. Barnhart, 312

F.3d 578, 588 (2d Cir. 2002); 20 C.F.R. § 416.927(d). W here the treating physician's

opinion is contradicted by other substantial evidence, the ALJ is not required to give the

opinion controlling weight. See Halloran, 362 F.3d at 32-33. The ALJ must, however,

properly analyze the reasons that the report is rejected. See id. An ALJ m ay not

arbitrarily substitute his or her own judgment for competent medical opinion. See Rosa

v. Callahan, 168 F.3d 72, 79 (2d Cir. 1999).

       Here, the ALJ provided sufficient reasons for the weight afforded to Dr. Sennett’s

opinion. The ALJ granted Dr. Sennett’s opinion “little weight” because she opined that

plaintiff was disabled, a determination reserved to the Commissioner, and because

“there [was] little objective evidence from Dr. Sennett’s treatment notes and those of the

record to support the significant limitations assessed.” T.18. The ALJ noted that

although Dr. Sennett opined limitations in plaintiff’s standing, sitting, and postural

movements, Dr. Battagalia had reported a few months prior that there was no

explanation for plaintiff’s pain and indicated issues with secondary gain. Id. The ALJ

also found that Dr. Sennett’s opinion regarding plaintiff’s upper extremities was


                                             13
inconsistent with other evidence in the record. Id.

       Plaintiff references Dr. Sennett’s December 2014 treatment notes, wherein she

indicated that plaintiff complained of bilateral ankle pain and swelling, pain in her feet,

and rheumatoid arthritis. T. 516; Dkt. No. 9 as 12. However, Dr. Sennett noted that

plaintiff was in no acute distress, but that she had pain localized to one or more joints

and joint stiffness localized to one or more joints. T. 518. With regard to her recent

rheumatoid arthritis diagnosis, Dr. Sennett indicated that plaintiff should “give the

rheumatologists time to try and get her some improvement,” and stated that she had

not been on medications long enough to judge its efficacy in treating plaintiff’s pain

symptoms. Id. at 519. Dr. Sennett noted that plaintif f had “good cause for optimism.”

Id. Although plaintiff is correct in arguing that Dr. Sennett’s opinion took into account

plaintiff’s recent rheumatoid arthritis diagnosis – a diagnosis not known to plaintiff’s

orthopedic providers – Dr. Sennett’s assessment is inconsistent with the restrictive

limitations opined that same day when completing her medical source statement. See

id. at 473-75. Even prior to plaintiff’s rheumatoid arthritis diagnosis, objective findings

were minimal regarding plaintiff’s lower extremities. Plaintiff’s treatment records show

“[f]rom an objective standpoint, her knee look[ed] fine” post-surgery, and she had “full

passive range of motion and reasonable, although not perfect, stability.” T. 346.

       Moreover, Dr. Sennett’s restrictive limitations were also inconsistent with Dr.

Ganesh’s findings. Although plaintiff was not able to walk on her heels and toes or

squat, Dr. Ganesh indicated that she had f ull range of motion in her right knee and her

left knee had ninety degrees flexion. T. 464. Her right lower extremity was 5/5 and her


                                             14
left lower extremity was 4/5. Id. The ALJ gave Dr. Ganesh’s opinion “some weight . . .

to the extent the results of his physical examination support the residual functional

capacity assessed and are consistent with the record as a whole.” T. 18. The ALJ

indicated that Dr. Ganesh “noted some reduced range of motion and mild limp when

walking, . . . [and that she] continues to report pain and now carries a diagnosis of early

rheumatoid arthritis, which supports some additional limitations beyond mild difficulties

with walking and climbing[.]” Id. Thus, the ALJ considered plaintiff’s recent rheumatoid

arthritis diagnosis and its potential effect on plaintiff’s ability to work in assessing the

RFC. It is well-established that “the ALJ’s RFC finding need not track any one medical

opinion.” Quinn v. Colvin, 199 F. Supp. 3d 692, 712 (W .D.N.Y. 2016). Moreover,

“[a]lthough [an] ALJ’s conclusion may not perfectly correspond with any of the opinions

of medical sources cited in his decision, he [is] entitled to weigh all of the evidence

available to make an RFC finding that [is] consistent with the record as a whole.” Matta

v. Astrue, 508 F. App’x 53, 56 (2d Cir.2013) (summary order) (citing Richardson, 402

U.S. at 399). As such, it cannot be said that the ALJ erred in f ailing to adopt every

limitation set forth in either Dr. Sennett or Dr. Ganesh’s opinions.

       The ALJ has the responsibility of reviewing all the evidence before him, resolving

inconsistencies, and making a determination consistent with the evidence as a whole.

See Bliss v. Colvin, No. 13-CV-1086, 2015 WL 457643, at *7 (N.D.N.Y., Feb. 3, 2015).

"[I]t is the province of the ALJ to consider and resolve conflicts in the evidence as long

as the decision rests upon ‘adequate findings supported by evidence having rational

probative force.'" Camarata v. Colvin, No. 14-CV-0578, 2015 W L 4598811, at *9


                                              15
(N.D.N.Y. July 29, 2015) (quoting Galiotti v. Astrue, 266 F. App'x 66, 67 (2d Cir. 2008)

(summary order)). It is clear from the ALJ's overall decision that she appropriately

considered the evidence before her, including the numerous opinions of record.

      As such, the Court's review of the ALJ's overall decision indicates that she

properly reviewed the evidence of record and provided sufficient explanation for his

analysis. For the reasons above, the Court therefore finds that the ALJ's RFC

determination (including her analysis of the opinion evidence) and overall finding that

plaintiff is not disabled are supported by substantial evidence. Remand is not required

on these bases.



                                     V. Conclusion

      WHEREFORE, for the reasons stated above, it is hereby

      ORDERED, that the plaintiff’s motion (Dkt. No. 9) is DENIED; and it is further

      ORDERED, that the Commissioner’s motion for judgment on the pleadings (Dkt.

No. 10) is GRANTED; and it is further

      ORDERED, that the Clerk of the Court serve copies of this Memorandum-

Decision and Order on the parties in accordance with the Local Rules.

      IT IS SO ORDERED.

Dated: February 26, 2019
       Albany, New York




                                           16
